DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 3 is directed towards “prompting a user to access the dynamic web form via a graphical user interface more selections from options displayed on the graphical user interface; using a validation algorithm, dynamically validating on a second computing device: receiving input from a user wherein the user input is one or the user input by referencing a business rule title.” The examiner is unclear as to what is being 


Response to Arguments
Arguments presented by the applicant which are still relevant to any references being applied, have been considered but are not persuasive.
Applicant argues: (1) In regards to claims 3, 9, and 15: Da Palma does not build a dynamic web form, i.e., a web form that is different each time it its built [Remarks, p. 12]; (2) In regards to claims 5, 11, and 17: Da Palma does not build a dynamic web form, i.e., a web form that is different each time it its built [Remarks, p. 12];
The examiner respectfully disagrees with these arguments.
Regarding arguments (1) and (2), the examiner notes that the features upon which applicant relies (i.e., a web form that is different teach time it is built) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al (hereinafter Archer), U.S. Patent No. 9,110,803 B2, in view of Rokosz, U.S. Publication No. 2006/0112373 A1, in view of Gandin et al (hereinafter Gandin), U.S. Publication No. 2009/0288101 A1.
	Referring to claims 1, 7, and 13, taking claim 1 as exemplary, Archer discloses a system for exception handling during the processing of an automated business task by a robotic process automation system, comprising:
b.    a first computing device [fig. 1, client 105] comprising:
i)    a memory storing instructions [col. 1, lines 40-47]; and
ii)    a hardware processor [col. 1, lines 40-47] coupled to the memory wherein the hardware processor is configured by the instructions to:
a)    monitor an automated business task [col. 1, lines 50-58, task such as processing a payment, synchronizing data, providing access to information, etc; col. 2, lines 40-45, detecting an exception implies that the task was monitored for an exception];
b)    detect an exception during the processing of the automated business task [col. 2, lines 40-45, “task unit 205 encounters an exception”];
 to continue processing; this suggests that processing is halted while the exception is attempted to be resolved];
d)    search the one or more databases to locate matching exceptions [fig. 1, searching for fragments 109; col. 1, line 59 – col. 2, line 4, The solver 108 is generally a set of instructions stored in a memory of the client 105, and executable by its processor. As mentioned above, the solver 108 may be called by a task 107 when the task 107 encounters an exception. As described further below, the solver 108 uses one or more fragments 109 to attempt to resolve an exception. For example, a fragment 109 may be a set of instructions stored in the memory of the client 105, and executable by a processor, for obtaining user input necessary to resolve an exception and to allow a task 107, and therefore an application 106, to continue processing. As illustrated in FIG. 5 and discussed further below, fragments 109 may be stored and/or accessed in a hierarchical manner; col. 3, lines 38-64, “In any case, solver 108 generally attempts to select a fragment 109 that is as appropriate as possible for resolving an exception thrown by a particular task unit 205”; col. 4, lines 3-5, “When a fragment 109 for resolving the exception is found, the process 400 continues to a step 440.”];

f)    execute at least one solution of the one or more of the solutions to resolve the exception [col. 1, lines 64-67, For example, a fragment 109 may be a set of instructions stored in the memory of the client 105, and executable by a processor, for obtaining user input necessary to resolve an exception].
	Archer does not explicitly disclose a.    one or more databases each storing a plurality of prior transaction.
	However, Rokosz discloses one or more databases each storing a plurality of prior transaction [fig. 1, element 16, paragraphs 27-28, in-memory exception activity table 14; In-memory table 14 is periodically appended to a file 16. The result of this appending is a history of all the transactions that have occurred within an instance of the application server 10 occasioned by code 12 since the server 10 was started], in order to make it easier to find and fix defects and thereby improve quality [paragraph 5].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of Archer to make it easier to find and fix defects and thereby improve quality. It is for this reason one of ordinary skill in the art would have been motivated to implement one or more databases each storing a plurality of prior transaction.

However, Gandin discloses wherein matching exceptions are identical exceptions [figs. 8-9, paragraph 62, “execute a search of the exception database 154 using the search button 904 to retrieve and display the CEMs 150 on the exception message list page 802 that match the service identifier 308 and/or exception code 314 specified”] which occurred during previous executions of the same automated business task [a match of the exception code 308 would result in displaying the matching exception; paragraph 45, fig. 8, The exception description 316 provides a brief description of the service request exception 136. The content of the exception description 316 may be provided by the application initiating the service request (the “service request” being equivalent to the claimed automated business task) which has been previously submitted for execution as evidenced by the “Retries” column in fig. 8 (see paragraph 48, “the retries specifier 322 specifies the number of times a service request message 134 and/or resubmittable service request message 162 have been submitted for processing”)], in order to provide a framework greatly reduces the time, cost, and resource expenditures needed to analyze and resolve service request exceptions [Abstract].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide a framework greatly reduces the time, cost, and resource expenditures needed to analyze and resolve service request exceptions. It is for this .
Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Rokosz, in view of Gandin, as applied to claims 1, 7, and 13 above, and further in view of Subramanian et al (hereinafter Subramanian), U.S. Publication No. 2003/0018681 A1.
Referring to claims 2, 8, and 14, taking claim 2 as exemplary, the modified Archer does not explicitly disclose the system of claim 1, wherein at least one solution of the one or more solutions comprises using data used to successfully resolve prior matching exceptions, to resolve the exception and complete the task.
However, Subramanian discloses wherein at least one solution of the one or more solutions comprises using data used to successfully resolve prior matching exceptions, to resolve the exception and complete the task [paragraph 38, the comparator 94 compares the state information with a local database to search for a solution. If the exception is a known issue in the local database (a “known issue” suggests this to be a prior exception), the comparator 94 retrieves solution information found in the local database], in order to increase the chances of successful recovery from runtime problems [paragraph 9].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to increase the chances of successful recovery from runtime problems. It is for this reason one of ordinary skill in the art would have been motivated .
Claims 3, 5, 9, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Rokosz, in view of Gandin, as applied to claims 1, 7, and 13 above, in view of Da Palma et al (hereinafter Da Palma), U.S. Publication No. 2007/0143485 A1, and further in view of Wilson et al (hereinafter Wilson), U.S. Patent No. 10,423,948 B1, in view of Smith, U.S. Patent No. 5,963,952.
Referring to claims 3, 9, and 15, taking claim 3 as exemplary, the modified Archer does not explicitly disclose the system of claim 1, wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form.
However, Da Palma disclose wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form [paragraph 6, User input provided over the voice channel can cause a dynamic update to browser presented information. For instance the phone user can provide their name and account number to a voice response system. This information can be recorded by the composite services application and placed in a shared memory used by many modalities. When 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide context to a text exchange modality during interactions with an automated application. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form.
The modified Archer does not explicitly disclose prompting a user to access the dynamic web form via a graphical user interface on a second computing device; receiving input from a user wherein the user input is one or more selections from options displayed on the graphical user interface; validating the user input; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
	However, Wilson discloses prompting a user to access the dynamic web form via a graphical user interface on a second computing device [col. 32, lines 11-16, “In 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide chatbots with features that users desire and while adding intelligence. It is for this reason one of ordinary skill in the art would have been motivated to implement prompting a user to access the dynamic web form via a graphical user interface on a second computing device; receiving input from a user wherein the user input is one or more selections from options displayed on the graphical user interface; validating the user input; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
The modified Archer does not explicitly disclose using a validation algorithm, dynamically validating the user input by referencing a business rule title.
However, Smith discloses using a validation algorithm, dynamically validating the user input by referencing a business rule title [col. 7, lines 58-67, business rule 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide data capture through a browser and capability to correct data entry errors. It is for this reason one of ordinary skill in the art would have been motivated to implement using a validation algorithm, dynamically validating the user input by referencing a business rule title.
Referring to claims 5, 11, and 17, taking claim 5 as exemplary, the modified Archer does not explicitly disclose the system of claim 1, wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form.
However, Da Palma disclose wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form [paragraph 6, User input provided over the voice channel can cause a dynamic update to browser presented information. For instance the phone user can provide their name and account number to a voice response system. This information can be recorded by the composite services 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide context to a text exchange modality during interactions with an automated application. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a form algorithm said form algorithm using said information to build a dynamic web form.
The modified Archer does not explicitly disclose prompting a user to access the dynamic web form via a graphical user interface on a second computing device; receiving input from a user; validating the user input; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
However, Wilson discloses prompting a user to access the dynamic web form via a graphical user interface on a second computing device [col. 32, lines 11-16, “In addition, a computer can interact with a user by sending resources to and receiving 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide chatbots with features that users desire and while adding intelligence. It is for this reason one of ordinary skill in the art would have been motivated to implement prompting a user to access the dynamic web form via a graphical user interface on a second computing device; receiving input from a user; validating the user input; and transmitting, by the messaging service, the validated user input to the robotic process automation system.
The modified Archer does not explicitly disclose using a validation algorithm, dynamically validating the user input by referencing a business rule title.
However, Smith discloses using a validation algorithm, dynamically validating the user input by referencing a business rule title [col. 7, lines 58-67, business rule validation, begins… This subfunction checks the syntax of a phone number to ensure an area code exists with the data entered. The subfunction begins with the comment "//Standard Routine to check phone number for correct number of digits”], in order to 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to provide data capture through a browser and capability to correct data entry errors. It is for this reason one of ordinary skill in the art would have been motivated to implement using a validation algorithm, dynamically validating the user input by referencing a business rule title.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Rokosz, in view of Gandin, as applied to claim 13 above, and further in view of Jelle, U.S. Publication No. 2015/0195348 A1.
Referring to claim 19, the modified Archer does not explicitly disclose the methad of claim 13, wherein the detected exception is a system exception, the method farther comprising the robotic process automation system capturing its actions
immediately prior to the occurrence of the exception.
However, Jelle discloses wherein the detected exception is a system exception, the method farther comprising the robotic process automation system capturing its actions immediately prior to the occurrence of the exception [paragraph 47, The use of a rolling cache enables the capture of detailed machine data prior to an event of interest. By way of example, if a machine operation exception is detected that triggers the capture of machine data associated in time with the event, the data in the rolling cache may include detailed machine data collected at the time of the triggering event as well as detailed machine data collected for a period of time immediately preceding the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to optimize data management. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the detected exception is a system exception, the method farther comprising the robotic process automation system capturing its actions immediately prior to the occurrence of the exception.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Rokosz, in view of Gandin, as applied to claim 13 above, and further in view of Katzer, U.S. Patent No. 7,673,302 B1.
Referring to claim 19, the modified Archer does not explicitly disclose the methad of claim 13, wherein the detected exception is a system exception, the method further comprising after temporarily halting the processing of the automated business
task, commencing the processing of the automated business task again to determine if the same exception is detected.
However, Katzer discloses wherein the detected exception is a system exception, the method further comprising after temporarily halting the processing of the automated business task, commencing the processing of the automated business task again to determine if the same exception is detected [col. 6, lines 1-15, When an error occurs in the processor 100 because a request exception has occurred, the request can be stored in the cache 90 and the retry queue 50 can be updated to reflect that the request needs to be retried. In the case of a graphical user interface, a human operator 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Archer to allow tasks to be processed in a proper sequence so that errors do not occur. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the detected exception is a system exception, the method further comprising after temporarily halting the processing of the automated business task, commencing the processing of the automated business task again to determine if the same exception is detected.

Allowable Subject Matter
Claims 4, 6, 10, 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein at least one solution of the one or more solutions comprises the method of providing a user with one or more input options, said method comprising: providing, via a messaging service, information to a chatbot algorithm said chatbot algorithm using said information to build a dialogue from dialogue stored in a dialogue .
Claims 10 and 16 are indicated as allowable under the same rationale as claim 4.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein at least one solution of the one or more solutions comprises the method of receiving input from a user, said method comprising: providing, via a messaging service, information to a chatbot algorithm said chatbot algorithm using said information to build a dialogue from dialogue stored in a dialogue database; prompting a user to access the chatbot via a user interface on a second computing device; receiving input from a user; using a validation algorithm, dynamically validating the user input by referencing a business rule title; and transmitting, by the messaging service, the validated user input to the robotic process automation system, in combination with other recited limitations in claim 6.
Claims 12 and 18 are indicated as allowable under the same rationale as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Farley Abad/           Primary Examiner, Art Unit 2181